Citation Nr: 1545897	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  10-05 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected right and left hip disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

2.  Entitlement to service connection for arthritis of the right knee, claimed as secondary to service-connected right and left hip disabilities.

3.  Entitlement to service connection for arthritis of the left knee, claimed as secondary to service-connected right and left hip disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, denied the claims for service connection for arthritis of the right and left knees.

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In January 2012, the Board expanded the appeal (as reflected on the title page) to include a claim for a TDIU due to right and left hip disabilities (see Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  

In May 2014, the Board denied the claims for service connection for arthritis of the right and left knees, as secondary to service-connected right and left hip disabilities.  At that time, the e Board again remanded the claim of entitlement to a TDIU to the RO, via the AMC, for further development.

The Veteran subsequently appealed the May 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court, inter alia, issued a Joint Motion for Partial Remand (JMPR) filed by representatives for the parties, vacating the Board's decision as to denial of service connection for arthritis of the right and left knees only, and remanding the claims to the Board for further proceedings consistent with the JMPR.

In May 2015, the Board again remanded the claims on appeal to the RO, via the AMC, for further action.  After accomplishing further action, the AMC continued to deny each claim (as reflected in a September 2015 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

In September 2015, the Veteran waived the 30-day response  period following the issuance of the September 2015 SSOC and requested that the Board proceed with adjudicating his case.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file, which includes VA treatment records dated through November 2014; such records were considered in the September 2015 SSOC.  The remaining documents in Virtual VA consist of various adjudication documents that are either duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.

The Board's decision on the claims for service connection for right and left knee arthritis are set forth below.  The remaining claim on appeal is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  There is no evidence or allegation that a right or left knee disorder was shown in service or for many years thereafter, and there is no lay or medical suggestion that any knee disorder had its onset during service or is otherwise medically related to service.

3.  The most persuasive medical opinion evidence to directly address the medical relationship, if any, between any current right or left knee disorders and right and left hip degenerative joint disease weighs against the claims.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the right knee, claimed as secondary to service-connected right and left hip degenerative joint disease, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015). 

2.  The criteria for service connection for arthritis of the left knee, claimed as secondary to service-connected right and left hip degenerative joint disease, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status; existence of a disability; a connection between the veteran's service (or, service-connected disability, as appropriate) and the disability; degree of disability; and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Here, in an August 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate claims for service connection on a direct basis.  A June 2015 letter provided such notice for service connection on a secondary basis.  These letters provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, these letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The December 2009 RO rating decision reflects the initial adjudication of the claims for service connection after issuance of the August 2009 letter.  

Although the June 2015 notice was provided after the initial adjudication of these claims, the Veteran is not shown to be prejudiced by the timing of this notice, inasmuch as  the claims were subsequently readjudicated in the September 2015 SSOC, followed by a period for response..  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).

Notably,  neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of  VA examinations, as well as the Veteran's VA outpatient treatment records and various private treatment records (requested by the Board in its January 2012 and March 2015 remands), and various private treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board notes that, in providing the requested etiology opinions, the July 2015 VA examiner  indicated review of the Veteran's VA treatment records and civilian medical records, to include explicit consideration the June 2011 private opinion.  This review constitutes substantial compliance with the March 2015 remand instructions as the examiner considered the Veteran's medical history and assertions when rendering her opinions.  Also of record and considered in connection with the appeal is the transcript of the June 2011 Board hearing, along with various written statements provided by the Veteran and his representative.  The Board finds that no further action with respect to either claim, prior to appellate consideration, is required. 

As regards to the June 2011 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance  with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient. 

Here, during the June 2011 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which then included claims for service connection for right and left knee disabilities.  Also, information was solicited regarding the nature, onset and continuity of the Veteran's knee symptoms, as well as with respect to treatment for the knees.   Therefore, not only were the issues
"explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, additional, pertinent evidence was added to the record pursuant to the subsequent remands; hence, any omission in this regard was not prejudicial to the Veteran.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

III.  Service Connection

The Veteran contends that his right and left knee disabilities result from his service-connected right and left hip degenerative joint disease.  Specifically, he alleges that the pain associated with his service-connected hip disorders have caused a noticeable limp and that this change in ambulation has resulted in his claimed knee disorders.  

Service connection may be established for disability resulting from injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R.      § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.38 C.F.R. § 3.303(d). 

Certain chronic diseases, such as arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit has  clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At the outset, the Board notes that, although the RO considered the claims for service connection for right and left knee arthritis on both direct and secondary theories of entitlement, there is actually no evidence or allegation that a right or left knee disorder had its onset during, or is otherwise medically-related to service.  The service treatment records are negative for any complaint, finding or diagnosis related to any knee disorder during service.  On June 1971 Medical Board examination, the Veteran's lower extremities were found to be abnormal due to a bilateral stress fracture of the femoral necks with an excessive stress reaction; however, no abnormalities with respect to either of the Veteran's knees were noted.  Therefore, no right or left knee disorder was shown, or is alleged, to have occurred, during service.  Moreover, as indicated below, there is no documented evidence of a right or left knee disorder for more than 36 years after service-a factor that would tend to weigh against a claim for direct service connection-if, in fact, a relationship to service was being asserted.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, however, in connection with the claims, the Veteran has only asserted that his right and/or left knee disorder is secondary to his service-connected right and left hip degenerative joint disease.  Given the complete absence of evidence or allegation that a right and/or left knee disorder is service related, any further discussion or development on the question of direct service connection is unnecessary, and the Board will limit the remaining discussion to secondary service connection.

In a June 2011 opinion, Dr. M. S., a private orthopedist, noted that the Veteran suffered from osteoarthritis of the knees.  The orthopedist opined that the Veteran's knee pain was "likely related to hip arthritis as symptoms are contributed through the referred pain mechanism from the hips to the knees."

In a June 2012 VA knee Disability Benefits Questionnaire (DBQ) report, the examiner opined that the Veteran's claimed knee conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness or that it was proximately due to or the result of the Veteran's service-connected condition.  The examiner further opined that the available objective medical evidence did not support an opinion that the Veteran's knee conditions were caused by, resulted from or aggravated beyond the natural progression by the Veteran's service or by the Veteran's service-connected right and left hip disabilities.  The examiner noted that the Veteran did not report sustaining any type of bilateral knee injury or trauma during service.  The examiner reasoned that the clinical studies published in peer reviewed professional journals with a high degree (level 1 or level 2) of medical evidence do not substantiate a claim that unfused arthritic conditions of one or both hips cause, result in or aggravate degenerative or other pathological conditions of the knee at a frequency and severity greater than in the normal population without unfused hip degenerative conditions.  The examiner determined that evidence-based medicine does not support the hypothesis that abnormal gait or compensatory gait associated with unilateral or bilateral unfused hip degenerative arthritis causes or results in degenerative conditions of the knees.  In the absence of periarticular fractures or traumatic ligamentous injuries of the knees, the onset, severity and progression of degenerative conditions of the knees is determined by genetics in the examiner's opinion.

A July 2015 VA DBQ report reflects the Veteran's reports that he began to have pain in his knees about 10 years ago with no specific trauma event.  Following an examination and a review of the Veteran's VA treatment records and civilian medical records, the examiner opined that the Veteran's degenerative joint disease was less likely than not a result of his bilateral hip degenerative joint disease and more likely as a result of his occupation, age and obesity.  The examiner reasoned that there was no medical evidence to support a finding that hip degenerative joint disease caused knee degenerative joint disease, no evidence to support that his bilateral hip degenerative joint disease had aggravated his bilateral knee degenerative joint disease and that the Veteran had reported that arthritis in the ankles, back and shoulders were also found on a bone scan.  The examiner further reasoned that the Veteran's altered gait had multiple contributing factors, including hip, knee, ankle and back degenerative joint disease, and that his altered gait was not likely the cause of the degenerative joint disease as described by his private physician.  Finally, the examiner noted that the Veteran's altered gait was likely secondary to multiple degenerative joint disease sites as described above.

As indicated, the Board observes that there record includes conflicting evidence on the question of whether the Veteran's current right and left knee arthritis is medically related to his service-connected right and/or left hip degenerative joint disease. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).   The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).   However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).   In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).   Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

In this appeal, the Board finds the June 2012 and July 2015 VA opinions to be most persuasive on the question of etiology of the Veteran's right and left knee arthritis.  As indicated, these opinions clearly was based upon full consideration of the record, to include the Veteran's documented medical history and his assertions, like the June 2011 private opinion from Dr. M. S.  However, unlike the private opinion, the VA opinions are supported by full, clearly-stated rationale.  Accordingly, the Board accords these opinions full probative weight on the medical nexus question. 

By contrast, the only opinion submitted in support of the claims-Dr. M. S.'s June 2011 opinion that the Veteran's right and left hip disability caused his right and left knee pain through a referred pain mechanism from the hips to the knees-is not considered persuasive.  No rationale was provided in support of this opinion.  A medical opinion which only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  Nieves-Rodriguez v. Peake, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  The June 2011 opinion is therefore afforded little, if any, probative weight.  

As for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's claimed right and/or left knee arthritis and service and/or service-connected hip disorders, the Board finds that no such assertions provide persuasive evidence in support of the claims.  The matter of the medical etiology of the disabilities here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the etiology of the right and/or left knee disorders is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which these claims turn.  Id.   Hence, the lay assertions of medical nexus have no probative value. 

For all the foregoing reasons, the Board finds that, the claims for service connection for right and left knee, claimed as secondary to service-connected right and left hip disabilities, must be denied.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

Service connection for arthritis of the right knee, claimed as secondary to service-connected right and left hip disabilities, is denied.

Service connection for arthritis of the left knee, claimed as secondary to service-connected right and left hip disabilities, is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim for entitlement to a TDIU is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

As detailed in the Board's prior remands, the Veteran has been unemployed since approximately 2006, and he has asserted that his service-connected right and left hip degenerative joint disease have rendered him unable to work.  Several opinions addressing the impact of the Veteran's disabilities on his ability to work have been obtained but such opinions have not been probative.  In its March 2015 remand, the Board instructed that an addendum opinion describing the functional effects of each of the Veteran's service-connected disabilities on his ability to perform activities of daily living, as well as updated VA treatment records, were to be obtained.  The Board also instructed that a supplemental SOC (SSOC) was to be issued if this benefit remained denied. 

Such an opinion was obtained in July 2015 and updated VA treatment records have been associated with the record.  However, after the issuance of the Board's March 2015 remand and transfer of this matter to the AOJ, a n SSOC (SSOC)was not issued.  It is unclear why the AOJ returned the claim of entitlement to a TDIU to the Board without the issuance of this SSOC. In light of this deficiency, this matter must be remanded to ensure compliance with the Board's previous remand.

Prior to issuance of the SSOC, while this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disability from the VA Connecticut Healthcare System and that records from that facility dated through May 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   Hence, the AOJ should obtain all records of pertinent treatment from the VA Connecticut Healthcare System (since May 2015) for the Veteran, following the current procedures prescribed in 38 C.F.R.  § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A  § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records and/or employment records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.   

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby is REMANDED for the following action:

1.  Obtain from the VA Connecticut Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim for a TDIU due to the right and left hip disabilities  that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records and/or employment records.

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal.

Otherwise, adjudicate the claim in light of all pertinent evidence (to particularly include all that added to the electronic claims file since the last adjudication) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


